DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17, 21-28 and 30-37 are rejected under 35 U.S.C. 103as being unpatentable over Ogiwara (JP 2014-214005).

Regarding Claims 17, 21-37,  Ogiwara teaches an OLED (machine trans. paragraph 19):

The light-emitting layer includes a first material and a 2 material, wherein the first material is general formula (1), and the 2 material includes a partial structure represented by the following general formula (2) in one molecule and a partial structure represented by the following general formula (3) (machine trans. paragraph 8):

    PNG
    media_image1.png
    645
    755
    media_image1.png
    Greyscale

The combination of the above two compounds into a single molecule make a material showing thermally delayed florescence (machine trans. paragraph 89)

    PNG
    media_image2.png
    128
    183
    media_image2.png
    Greyscale

and D1 (paragraph 140): 
    PNG
    media_image3.png
    148
    187
    media_image3.png
    Greyscale

The office notes that the number of CN group(s) present in the 2 material is governed by the coefficient n which can be 1 or more.  Compounds with 1 or more CN groups along with 1 or more Formula 3 groups (carbazole) are viewed obvious variants of the 2 material. The above Ogiwara-127 shows two CN groups and two carbazole groups while D1 shows two CN groups and three carbazole groups.
One of ordinary skill in the art based on the scope of generic Formula 2 would readily envisage obvious variants compounds reading on applicants’ Formula 1 with one CN group (n=1) or two carbazole groups at R2 and R3 or three carbazole groups at  R2, R3 and R4. 
	As Ogiwara does not teach any special properties associated with one versus two CN group(s) present or the location of the carbazole groups in the 2 material. The permutations showing variations in the locations of the carbazole groups are viewed as 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of the 2 material which would have included the above variant with one CN group (n=1) and two carbazole groups located as the R2 and R3 positions or three carbazole groups at R2, R3 and R4 which reads on the instant limitations, absent unexpected results (per claims 17, 27 and 34).
R2 and R3 or R2, R3 and R4 are carbazole groups (per claims 21-26, 30, 32, 35-36)
Ogiwara teaches the CN group(s) and Formula 3 groups can be attached at any of the ring positions. Therefore, the office views the ring positions a functionally equivalent. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of the 2 material which would have included one or more of the two carbazole groups at the R2 or R3 position which reads on the instant limitations, absent unexpected results (per claims 25-26, 31).
The 2 material in contained in the light emitting layer emits light (machine trans. paragraph 165). As the 2 material is contained in the light emitting layer emits light, the 2 material is viewed as the light emitting material (dopant) (per claims 27-28, 30-33).
the 2 material emits light by delayed fluorescence(as discussed above) (per claims 33, 35-37)
Response to Amendment
Applicants’ arguments are focused on the preferred embodiments of Ogiwara while the rejections are based on non-preferred embodiments which are nonetheless encompassed by Ogiwara with respected to combining generic Formula 2 and Formula 3.
The office notes that non-preferred embodiments can be indicative of obviousness (see In re Lamberti, 192 USPQ 278 (CCPA1976); In re Boe, 148 USPQ 507 (CCPA 1976); In re Kohler, 177 USPQ 399 (CCPA 1973)), and a reference is not limited to working examples (see In re Fracalossi, 215 USPQ 569 (CCPA1982)). In addition, "[A] reference disclosure must be evaluated for all that it fairly teaches and not only for what is indicated as preferred." In re Bozek, 416 F.2d 1385 (CCPA 1969). 
While applicant argues a lack of motivation, the office obvious variants within the scope of generic Formula 2 and Formula 3 would have been readily envisaged, absent unexpected results.
Applicant points to the specification as an objective for the invention to provide a compound having a deep HOMO level and a wide bandgap between HOMO and LUMO Applicants assert that it is well known in the art that deep HOMO is equal to high ionization potential and high work function. Examples 4 and 5 shows that Compound 5 has a high work function as 6.10 eV and emits fluorescence having a peak wavelength of 406 nm. Compound 5 has one cyano group and two carbazolyl groups at R2 and R3 positions.
The office counters that there are no HOMO or LUMO or work function requirements in the current claims. Similar counters positions are taken by the office 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786